Citation Nr: 0628193	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a head injury.  

2.  Entitlement to service connection for systemic lupus.  

3.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of South 
Carolina from March to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January and September 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The January 2004 
rating decision, in pertinent part, found that new and 
material evidence had not been submitted as required to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury.  The September 
2004 rating decision denied service connection for systemic 
lupus and residuals of a neck injury.  

In his October 2004 notice of disagreement (NOD) the veteran 
stated that he wanted to go before the Board because of his 
head, neck, and collarbone.  In January 2005 the RO sent the 
veteran a letter to clarify whether or not he was claiming a 
collarbone condition as a separate disability and provided a 
VA Form 21-4138 for clarification.  

In January 2005 the RO received a Form 21-4138 in which the 
veteran stated he was sending 2 radiology reports to support 
his claim.  These reports included a CT scan of the 
sternoclavicular joints which revealed ostoearthritic changes 
and a normal CT scan of the paranasal sinuses.  This response 
from the veteran seems to indicate an intent to raise a claim 
of entitlement to service connection for a collarbone 
disability.  This matter has not yet been adjudicated, and 
thus, is referred to the RO for appropriate action.  

In July 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  In August 2006 the Board denied a 
motion to advance this case on its docket.  

The issues of entitlement to service connection for residuals 
of a head injury, systemic lupus, and residuals of a neck 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2003 Board decision which denied service 
connection for residuals of a head injury is final.  

2.  Evidence received since the March 2003 Board decision is 
neither cumulative nor redundant, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The March 2003 Board decision, which denied service 
connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  New and material evidence has been associated with the 
claims file subsequent to the March 2003 Board decision, and 
this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the veteran's claim, further assistance or notice 
(including that specified in Kent v. Nicholson, 20 Vet. App. 
1 (2006)) is unnecessary to aid the veteran in substantiating 
his request to reopen.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

The veteran in this case had service in the South Carolina 
Army National Guard from March to August 1952.  Despite 
numerous efforts, only an incomplete set of service medial 
records and service personnel records has been associated 
with the claims file.  However, in its March 2003 decision, 
after a January 2002 remand to attempt to obtain more 
complete records, the Board concluded that the RO had 
undertaken appropriate efforts to obtain complete records.  
The available records do indicate that the veteran was in a 
drill or period of equivalent instruction from March to 
August 1952, with active federal service from June 15, 1952 
to June 18, 1952.  

The veteran has given a history of a head injury in boot camp 
in which he fell off a truck and was rendered unconscious for 
about 15 minutes.  The veteran is competent to report the 
history of his head injury during training as it is a factual 
matter of which he has first hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2).  
The veteran further testified for clarification in July 2006 
that he was on active duty at the time of the accident.  The 
Board accepts the veteran's lay statement as proof of an 
injury during a period of training.  While the veteran is 
competent to report this factual matter, he is not competent 
to give a medical diagnosis of that incident.  Grottviet v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The veteran was initially denied service connection for 
residuals of a head injury in an October 2000 rating 
decision.  The denial of service connection was confirmed in 
a March 2003 Board decision.  The Board based this denial on 
the fact that there was no competent medical evidence 
demonstrating any current residuals of head injury.  

The evidence of record at the time of the March 2003 Board 
decision included the veteran's Enlistment Record, Enlistment 
Examination report, Service and Qualification Record, and a 
Report of Separation from the U.S. Army National Guard.  The 
record also included an October 1999 comprehensive 
examination by Dr. L., at which the veteran gave a history of 
a head injury in boot camp.  He reported recurrent headaches, 
spells with dizziness and occasional loss of consciousness, 
and frequent falls without warning.  However, review of 
systems revealed no headaches or history of head trauma.  The 
impression was a remote closed head injury with syncope.  

Also of record in March 2003 was a transcript of a March 2001 
hearing before a Decision Review Officer at the RO at which 
the veteran again gave a history of injuring his head when he 
fell off the back of a truck during two weeks of National 
Guard training and reported that he currently had problems 
with dizziness and blacking out.  The record in March 2003 
also included April and December 2002 VA neurological 
examinations indicating no current residuals of head injury.  

The March 2003 Board decision was final when issued.  
38 C.F.R. § 20.1100.  Although the veteran could have pursued 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court), the time period for appealing the decision 
has passed.  38 U.S.C.A. § 7266.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the March 2003 Board decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the service connection claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since March 2003.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since March 2003 includes a July 2004 
record of treatment by Dr. G. at which the veteran gave a 
history of a war-related injury in 1952 and Dr. G. indicated 
that he was treating the veteran for neck pain and headaches 
because of this war-related injury.  

This July 2004 report of treatment includes evidence of a 
current residuals of head injury, specifically, neck pain and 
headaches.  In addition, Dr. G.'s statement suggests the 
possibility of a nexus between current symptoms and the 
reported in-service injury.  Although the relation of current 
neck pain and headaches to the reported fall from a truck in 
1952 is apparently based on information provided by the 
veteran, there is no indication that this information was 
incorrect or contradicted by other evidence of record.  The 
Board is not permitted to disregard such an opinion.  
Kowolski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Dr. G.'s opinion relates to previously unestablished factors 
necessary to establish entitlement to service connection, 
presence of a current disability and the possibility of a 
nexus between that disability and service.  It raises a 
reasonable possibility of substantiating the claim.  As such, 
it constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

Private outpatient treatment records from April to July 2004 
include current diagnoses of and treatment for neck pain and 
headaches.  In July 2004 Dr. G. stated that he was currently 
treating the veteran for neck pain and headaches which were a 
result of a war-related injury incurred in 1952.  While this 
opinion suggests a nexus between current neck pain and 
headaches and service, Dr. G. neither provided a rationale 
for his conclusion nor indicated whether or not the veteran's 
records had been reviewed.  As such, VA examination to 
determine whether or not the veteran has any current 
residuals of head injury related to service is warranted.   

In regard to the claims of entitlement to service connection 
for systemic lupus and a neck injury, in a March 2004 letter 
from a Family Nurse Practitioner treating the veteran wrote 
that the veteran was being treated for systemic lupus 
erythematosus and long-term complications from a neck injury.  
She added that his symptoms dated back to his time of active 
duty.  In a letter received at the RO in March 2005, Dr. L. 
also stated that he had been treating the veteran for 
systemic lupus erythematosus and that the symptoms dated back 
to active duty service.  

Although the veteran testified in July 2006 that he had not 
been diagnosed with systemic lupus until approximately 20 
years earlier (over 25 years after service), the reports of 
continuity of symptomatology serve to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  An examination is needed to determine whether 
current systemic lupus and long-term complications from a 
neck injury are related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether he has 
current residuals of head injury, to 
include headaches and neck pain, current 
systemic lupus, and/or current residuals 
of neck injury related to service.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.  
All necessary tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent) that any current residuals of 
head injury, systemic lupus, and/or 
residuals of neck injury are related to a 
disease or injury in service, to include 
the reported fall from a truck during 
training in 1952.  A complete rationale 
for any opinion expressed should be 
included in the report.  

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claims.  If 
any claim remains denied issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


